Exhibit 10.16

FINAL NEGOTIATED VERSION

Loan No. 01-1054853

DEED OF TRUST NOTE

 

$35,000,000.00    October 4, 2006

FOR VALUE RECEIVED KPA HI ONTARIO LLC, a Delaware limited liability company
having an address c/o Innkeepers USA Trust, 340 Royal Poinciana Way, Suite 306,
Palm Beach, Florida 33480 (“Maker”), promises to pay to the order of CAPMARK
BANK, a Utah industrial bank (“Payee”), at one of its principal places of
business at 6955 Union Park Center, Suite 330, Midvale, Utah 84047, Attention:
President, or at such place as the holder hereof may from time to time designate
in writing, the principal sum of THIRTY-FIVE MILLION AND NO/100 DOLLARS
($35,000,000.00) (the “Loan”), in lawful money of the United States of America,
with interest thereon to be computed on the unpaid principal balance from time
to time outstanding at the Interest Rate (as such term is defined in
Section 1(a) hereof), and to be paid in installments commencing on December 1,
2006 and on the first (1st) day of each calendar month thereafter (each a
“Monthly Payment Date”) through and including the Monthly Payment Date
immediately prior to the Maturity Date, as follows:

(a) Through November 1, 2009 (the “Cut-Off Date”), interest only is payable at
the Interest Rate, calculated on the basis of a three-hundred-sixty (360) day
year and charged on the principal balance outstanding from time to time for the
actual number of days elapsed;

(b) From and after the Cut-Off Date, a constant payment of principal and
interest in the amount of Two Hundred Nine Thousand Three Hundred Ninety-Two and
85/100 Dollars ($209,392.85) (the “Monthly Debt Service Payment Amount”), the
first such payment being due on December 1, 2009 and on the first (1st) day of
each succeeding month thereafter, through and including the Monthly Payment Date
immediately prior to the Maturity Date (as defined below); each of such payments
to be (i) computed based on a three-hundred-sixty (360) day year comprised of
twelve (12) months of thirty (30) days each and an amortization schedule of
three hundred sixty (360) months and (ii)(A) applied to the payment of interest
then due and payable; and (B) the balance applied toward the reduction of the
principal sum, except as otherwise provided in the Loan Documents (as
hereinafter defined); and

(c) the balance of said principal sum together with all accrued and unpaid
interest thereon shall be due and payable on the first (1st) day of November,
2016 (the “Maturity Date”). All amounts due under this Note shall be payable
without setoff, counterclaim or any other deduction whatsoever.

Maker has the option, effective any time during the term of the Loan, to arrange
for the automatic wire transfer on the Monthly Payment Date of the Monthly Debt
Service Payment Amount from Maker’s bank account to an account designated by
Payee pursuant to the terms and conditions of an automatic payment authorization
form.



--------------------------------------------------------------------------------

1. Calculation of Interest; Application of Payments.

(a) The term “Interest Rate” as used in this Note shall mean from the date of
this Note through and including the date this Note is paid in full, a rate of
five and ninety-eight one-hundredths percent (5.98%).

(b) Payments under this Note shall be applied first to the payment of interest
and other costs and charges due in connection with this Note or the Debt (as
such term is defined in Section 4 hereof), as Payee may determine in its sole
discretion, and then to reduction of the outstanding principal balance. All
amounts due under this Note shall be payable without setoff, counterclaim or any
other deduction whatsoever.

(c) From and after the date of this Note, interest shall accrue on the unpaid
principal balance from time to time outstanding on this Note at the Interest
Rate. All of the Debt shall be due and payable on the Maturity Date.

(d) MAKER UNDERSTANDS AND ACKNOWLEDGES THAT THIS NOTE AND THE OTHER LOAN
DOCUMENTS DO NOT PROVIDE FOR FULL AMORTIZATION OF THE PRINCIPAL SUM AND,
THEREFORE, UPON THE MATURITY DATE OR EARLIER ACCELERATION, A BALLOON PAYMENT OF
THE THEN OUTSTANDING BALANCE OF THE PRINCIPAL SUM WILL BE REQUIRED, ALONG WITH
PAYMENT IN FULL OF OTHER SUMS DUE HEREUNDER.

2. Security for the Loan.

(a) This Note is secured by: (i) a Deed of Trust, Leasehold Deed of Trust,
Assignment of Leases and Profits, Security Agreement and Fixture Filing dated as
of the date hereof from Maker, as borrower, and KPA Ontario Lessee LLC, a
Delaware limited liability company (“Operator”), as accommodation grantor (Maker
and Operator being hereinafter referred to, collectively and jointly and
severally, as “Grantor”), to Chicago Title Insurance Company, as Trustee, for
the benefit of Payee, as beneficiary (the “Deed of Trust”) affecting the real
property and improvements known as the Hilton hotel (the “Property”); (ii) an
Assignment of Leases, Rents and Profits dated as of the date hereof from
Operator to Maker (the “Lease Assignment”); (iii) an Assignment of Assignment of
Leases, Rents and Profits dated as of the date hereof from Maker to Payee (the
“Assignment of Lease Assignment”); (iv) an Environmental Indemnity Agreement
dated as of the date hereof among Payee, Maker, and Innkeepers USA Trust, a
Maryland real estate investment trust, under trust agreement dated 7/5/94
(“Guarantor”) (the “Environmental Agreement”); (v) a Guaranty of Recourse
Obligations dated as of the date hereof from Guarantor for the benefit of Payee
(the “Guaranty”); (vi) an Assignment of Contracts, Licenses, Permits,
Agreements, Warranties and Approvals, dated as of the date hereof from Operator
for the benefit of Maker (the “Contract Assignment”); (vii) an Assignment of
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and

 

2



--------------------------------------------------------------------------------

Approvals, dated as of the date hereof from Maker for the benefit of Payee (the
“Assignment of Contract Assignment”); (viii) a Consent, Subordination and
Recognition Agreement among Maker, Payee and Innkeepers Hospitality Management,
Inc., a Florida corporation (“Manager”); and (ix) such other documents now or
hereafter executed by Maker and/or others and by or in favor of Payee, which
wholly or partially secure or guarantee payment of this Note including, without
limitation, any collateral assignments, reserve and/or escrow accounts and
Uniform Commercial Code Financing Statements (such other documents,
collectively, the “Other Security Documents”).

(b) As used herein, the term “Loan Documents” means, collectively, this Note,
the Deed of Trust, the Lease Assignment, the Assignment of Lease Assignment, the
Environmental Agreement, the Guaranty, the Contract Assignment, the Assignment
of Contract Assignment, the Other Security Documents and any and all other
documents executed in connection with the Loan.

3. Late Charge. If any sum payable under this Note is not paid on or prior to
the fifth (5th) day after the date such payment is due (other than at maturity
or earlier acceleration), Maker shall pay to Payee on demand an amount equal to
the lesser of: (i) five percent (5%) of such overdue and unpaid sum or (ii) the
maximum lawful rate of interest permitted on the overdue obligation outstanding
for the period for which such amount is overdue, to defray the expenses incurred
by Payee in handling and processing such delinquent payment and to compensate
Payee for the loss of the use of such delinquent payment, and such additional
amount shall be secured by the Deed of Trust and the other Loan Documents. The
additional payments required under this paragraph shall be in addition to and
shall in no way limit any other rights and remedies provided for in this Note,
the Deed of Trust or any of the Loan Documents, as well as all other remedies
provided by law.

4. Events of Default. The entire outstanding principal balance of this Note,
together with all accrued and unpaid interest thereon and all other sums due
under the Loan Documents (all such sums, collectively, the “Debt”), or any
portion thereof, shall without notice become immediately due and payable at the
option of Payee: (a) if any payment required in this Note is not paid on or
prior to the fifth (5th) day after the date when due or on the Maturity Date;
(b) upon the occurrence of any other default under this Note, which continues
more than thirty (30) days following written notice thereof from Payee;
provided, however, that if the cure of such default cannot reasonably be
accomplished within such thirty (30) day period and Maker shall have promptly
and diligently commenced to cure such default within such thirty (30) day
period, then the period to cure shall be deemed extended for up to an additional
sixty (60) days from Payee’s notice of such default so long as Maker diligently
and continuously proceeds to cure such default to Payee’s satisfaction; or
(c) upon the happening of any other Event of Default under and as defined in the
Deed of Trust (each of the foregoing, an “Event of Default”). In the event that
Payee retains counsel to collect the Debt or to protect or foreclose the
security provided in connection herewith, Maker also agrees to pay on demand all
costs of collection incurred by Payee, including attorneys’ fees for the
services of counsel whether or not suit is brought. In addition, the prevailing
party shall be entitled to recover attorney fees in any suit or action on
appeal.

 

3



--------------------------------------------------------------------------------

5. Default Rate Interest. Maker does hereby agree that upon the occurrence of an
Event of Default, including Maker’s failure to pay the Debt in full on the
Maturity Date, Payee shall be entitled to receive, and Maker shall pay, interest
on the entire outstanding principal balance and any other amounts due at the
rate equal to the Interest Rate plus five percent (5%) (the “Default Rate”), but
not to exceed the maximum rate permitted by applicable law. Interest shall
accrue and be payable at the Default Rate from the occurrence of the Event of
Default until all such Events of Default have been fully cured. The Default Rate
interest shall be deemed secured by the Deed of Trust. This provision, however,
shall not be construed as an agreement or privilege to extend the date of the
payment of the Debt, nor as a waiver of any other right or remedy accruing to
Payee by reason of the occurrence of any Event of Default. The additional
payments required under this paragraph shall be in addition to and shall in no
way limit any other rights and remedies provided for in this Note, the Deed of
Trust or any of the Loan Documents, as well as all other remedies provided by
law.

6. Prepayment.

(a) Other than as set forth in Section 8 hereof, Maker shall have no right to
prepay all or any portion of the Loan during the period commencing on the date
hereof to but not including the Monthly Payment Date which is three (3) months
prior to the Maturity Date (the “Open Date”). From and after the Open Date, the
Loan may be prepaid in whole, but not in part, at any time, together with
accrued interest to the date of such prepayment on the principal amount prepaid,
without penalty or premium, provided that if a prepayment is made otherwise than
on a Monthly Payment Date, Maker shall pay interest to and including the last
day of the calendar month in which the Prepayment Date occurs on the amount
prepaid. Any such prepayment shall be subject, in each case, to the satisfaction
of the condition precedent that Maker shall provide not less than thirty
(30) days’ prior written notice to Payee specifying the Monthly Payment Date
(or, if applicable, any other date) on which such prepayment is to occur and
indicating the principal amount of this Note to be so prepaid. Except as set
forth above, this Note may not be prepaid prior to the Maturity Date; provided,
however, at any time after the date which is the earlier of (i) two (2) years
after the Loan is securitized, or (ii) three (3) years after the closing of the
Loan and is at least three (3) months prior to the Maturity Date, Maker shall
have the right and option to release the Property (as defined in the Deed of
Trust) from the lien of the Deed of Trust in accordance with the terms and
provisions set forth in Section 69 of the Deed of Trust.

(b) Notwithstanding anything herein to the contrary, no prepayment consideration
shall be due in the event that Payee elects to apply the proceeds of a
condemnation award or insurance settlement on the Property towards the reduction
of the principal balance of this Note pursuant to the terms of the Deed of
Trust. At Payee’s option, (i) the monthly payments of principal and interest on
the Loan shall be reduced to an amount which would amortize the reduced
outstanding principal balance of the Loan over the remaining amortization term,
or (ii) the monthly payments of principal and interest shall not be modified and
the partial prepayment shall be applied to the payments of principal otherwise
due on the remaining monthly payment date(s) in inverse order of maturity, and
the term of the Loan shall be reduced, if necessary, to reflect the actual Loan
amortization schedule as modified by the application of this clause (ii).

 

4



--------------------------------------------------------------------------------

7. Intentionally Deleted.

8. Repayment Upon Default. If all or any part of the principal amount of this
Note is prepaid upon acceleration of the Loan following the occurrence of an
Event of Default prior to the Open Date, then, in addition to such principal
payment, Maker shall be required to make such payments (the “Yield Maintenance
Payments”) in an amount equal to the excess, if any, of (i) the sum of (A) the
aggregate respective present values of all scheduled interest payments payable
on each Monthly Payment Date in respect of this Note (or the portion of all such
interest payments corresponding to the portion of the principal of this Note to
be prepaid upon acceleration) for the period from the date of such prepayment
upon acceleration to the Open Date, discounted monthly at a rate equal to the
Treasury Constant Maturity Yield Index and based on a 360-day year of twelve
30-day months and (B) the aggregate respective present values of all scheduled
principal payments payable on each Monthly Payment Date in respect of this Note
(or the then unpaid portion thereof to be prepaid upon acceleration) assuming
the then outstanding principal balance of this Note is paid in full on the Open
Date, discounted monthly at a rate equal to the Treasury Constant Maturity Yield
Index and based on a 360-day year of twelve 30-day months minus (ii) the then
current outstanding principal amount of this Note (or the then unpaid portion
thereof to be prepaid upon acceleration). The Yield Maintenance Payments to be
paid in connection with any prepayment under this Section 8 shall be determined
in good faith by Payee and shall be conclusive and binding on Maker (absent
manifest error). For purposes of this Section 8, the amount of this Note (or the
portion of the principal of this Note to be prepaid upon acceleration) on the
date of prepayment shall be determined after giving effect to any payment of
scheduled amortization made on such date. For purposes hereof, “Treasury
Constant Maturity Yield Index” shall mean the average yield for “This Week” as
reported by the Federal Reserve Board in Federal Reserve Statistical Release
H.15(519) (“FRB Release”) published during the second full week preceding the
prepayment date (caused by acceleration of the Loan following the occurrence of
an Event of Default) for instruments having a maturity coterminous with the
remaining term of this Note. In the event the FRB Release is no longer
published, Payee shall select a comparable publication to determine the Treasury
Constant Maturity Yield Index. If there is no Treasury Constant Maturity Yield
Index for instruments having a maturity coterminous with the remaining term of
this Note, then the weighted average yield to maturity of the Treasury Constant
Maturity Yield Indices with maturities next longer and shorter than such
remaining average life to maturity shall be used, calculated by averaging (and
rounding upward to the nearest whole multiple of 1/100 of 1% per annum, if the
average is not such a multiple) the yields of the relevant Treasury Constant
Maturity Yield Indices (rounded, if necessary, to the nearest 1/100 of 1% with
any figure of 1/200 or above rounded upward).

9. Limitations on Recourse.

(a) Subject to the qualifications set forth in this Section, neither Maker nor
Guarantor nor any partner, member, shareholder, officer or director of either of
them

 

5



--------------------------------------------------------------------------------

shall be personally liable either at law or in equity for the repayment of the
Debt or the failure of performance of any other obligation evidenced by this
Note or contained in the Deed of Trust or the Other Security Documents, and
Payee will satisfy any judgments, orders or decrees on account of the failure to
repay such Debt and/or the failure to perform any such obligation, from the
Property and any other real or personal property, tangible or intangible, as
Maker, Guarantor or any other entity shall have pledged or assigned to secure
this Note by any of the Loan Documents, except that Payee may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Payee to enforce and realize upon this Note, the
Deed of Trust, the Other Security Documents, and the interests in the Property
and any other collateral given to Payee pursuant to the Deed of Trust and the
Other Security Documents; provided, however, that, except as specifically
provided in this Section, any judgment in any such action or proceeding shall be
enforceable against Maker only to the extent of Maker’s interest in the Property
and in any other collateral given to Payee. Payee, by accepting this Note, the
Deed of Trust and the Other Security Documents, agrees that it shall not sue
for, seek or demand any deficiency judgment against Maker in any such action or
proceeding, under, by reason of or in connection with the Deed of Trust, the
Other Security Documents or this Note. The provisions of this Section shall not,
however: (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by the Deed of Trust, the Environmental Agreement, the
Guaranty or the Other Security Documents or this Note; (ii) impair the right of
Payee to name Maker as a party defendant in any action or suit for foreclosure
and sale under the Deed of Trust; (iii) affect the validity or enforceability of
any guaranty or indemnity made in connection with the Deed of Trust, this Note
or the Other Security Documents; (iv) impair the right of Payee to obtain the
appointment of a receiver; (v) impair the right of Payee to bring suit with
respect to fraud or misrepresentation by Maker in connection with the Deed of
Trust, this Note, the Environmental Agreement, the Guaranty or the Other
Security Documents; (vi) affect the validity or enforceability of the
Environmental Agreement or limit the liability of Maker or Guarantor thereunder;
or (vii) affect the validity or enforceability of the Guaranty or limit the
liability of Guarantor thereunder.

(b) Nothing herein shall be deemed to be a waiver of any right which Payee may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Debt secured by the
Deed of Trust or to require that all collateral shall continue to secure all of
the debt owing to Payee in accordance with this Note, the Deed of Trust, the
Environmental Agreement, the Guaranty and the Other Security Documents.

(c) Notwithstanding the foregoing provisions of this Section or any other
provision in the Loan Documents, Maker and Guarantor, jointly and severally,
shall be fully liable for and shall indemnify Payee for any or all loss, cost,
liability, judgment, claim, damage or expense sustained, suffered or incurred by
Payee (including, without limitation, Payee’s attorneys’ fees) arising out of or
attributable or relating to:

(i) fraud or material misrepresentation by Grantor or Guarantor in connection
with the Loan;

 

6



--------------------------------------------------------------------------------

(ii) the gross negligence or willful misconduct of Grantor or Guarantor, their
respective agents or employees, or physical waste of the Property;

(iii) the breach of provisions in the Deed of Trust or any of the other Loan
Documents concerning Environmental Laws, Hazardous Substances and Asbestos (as
each such terms are defined in the Deed of Trust), and any indemnification of
Payee in the Deed of Trust or any of the other Loan Documents with respect to
such Environmental Laws, Hazardous Substances and Asbestos;

(iv) the removal or disposal of any portion of the Property while an Event of
Default exists;

(v) the conversion by Grantor or Guarantor of: (A) any insurance proceeds paid
by reason of any loss, damage or destruction to the Property; (B) any awards or
other amounts received in connection with the condemnation of all or a portion
of the Property; or (C) rents, issues, profits, proceeds, accounts or other
amounts received by Grantor or Guarantor (in the case of clause (C), following
an Event of Default under this Note, the Deed of Trust, the Environmental
Agreement, the Guaranty or any of the other Loan Documents);

(vi) Grantor’s failure to pay taxes, assessments, charges for labor or materials
or other charges that may result in liens on any portion of the Property or
Grantor’s failure to pay on a current basis the Taxes, Insurance Premiums and
Other Charges pursuant to the terms of Section 6 of the Deed of Trust;

(vii) Grantor’s failure to pay the deductible amount of any insurance maintained
in respect of the Property;

(viii) Grantor’s failure to comply materially with the Americans With
Disabilities Act;

(ix) criminal acts resulting in forfeiture of any of the Property;

(x) any security deposits, advance deposits or retained rents and profits
collected with respect to the Property which are not delivered to Payee upon a
foreclosure of the Property or action in lieu thereof;

(xi) Grantor fails to obtain Payee’s prior written consent if consent is
required under the Loan Documents to any subordinate financing;

(xii) Grantor’s failure to obtain Payee’s prior written consent if consent is
required under the Loan Documents to any transfer of the Property or of any
ownership interest in Grantor; and

 

7



--------------------------------------------------------------------------------

(xiii) Grantor fails to comply with the provisions of Section 11 of the Deed of
Trust pertaining to their single purpose/single asset entity status (the “SPE
Covenants”);

(xiv) Grantor’s failure to provide financial reports and information pertaining
to the Property as required by the Deed of Trust unless such failure is the
result of a good faith error and is cured within ten (10) days after notice;

(xv) Grantor’s failure to comply with the PIP (as defined in the Deed of Trust)
as agreed to by Operator and Franchisor from time to time, beyond the expiration
of any notice or cure periods provided for in the PIP; and/or

(xvi) default or breach under the Operating Lease (as defined in the Deed of
Trust) beyond any applicable grace or cure period provided for therein.

(d) Notwithstanding the foregoing, the agreement of Payee not to pursue recourse
liability as set forth in subsection (a) above SHALL BE AND BECOME NULL AND VOID
and shall be of no further force or effect if: (i) any financial information
concerning Grantor or Guarantor is fraudulent in any respect, contains any
fraudulent information with respect to the financial condition of Grantor or
Guarantor; (ii) a voluntary bankruptcy or insolvency proceeding is commenced by
Grantor or a managing member of Grantor; or (iii) an involuntary bankruptcy or
insolvency proceeding is commenced by any party against Grantor or a managing
member of Grantor and is not unconditionally dismissed within ninety (90) days
of filing and either (1) at the time of the filing of such proceeding Grantor
was in breach of the SPE Covenants, or (2) Payee is able to prove collusion
between Grantor or either of their Affiliates and the party commencing such
action. Upon the occurrence of any of the foregoing events, Grantor and
Guarantor shall have full joint and several recourse liability for all sums due
under the Loan Documents.

(e) Nothing in this Section shall be interpreted or construed to impair, limit
the liability of or otherwise affect the terms, conditions, requirements and
obligations of Guarantor under the Guaranty or Maker or Guarantor under the
Environmental Agreement.

10. No Usury. It is expressly stipulated and agreed to be the intent of Maker
and Payee at all times to comply with applicable state law or applicable United
States federal law (to the extent that it permits Payee to contract for, charge,
take, reserve, or receive a greater amount of interest than under state law) and
that this Section shall control every other covenant and agreement in this Note
and the other Loan Documents. If the applicable law (state or federal) is ever
judicially interpreted so as to render usurious any amount called for under this
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved, or received with respect to the Debt, or if Payee’s exercise of
the option to accelerate the maturity of this Note, or if any prepayment by
Maker results in Maker having paid any interest in excess of that

 

8



--------------------------------------------------------------------------------

permitted by applicable law, then it is Maker’s and Payee’s express intent that
all excess amounts theretofore collected by Payee shall be credited on the
principal balance of this Note and all other Debt (or, if this Note and all
other Debt have been or would thereby be paid in full, refunded to Maker), and
the provisions of this Note and the other Loan Documents immediately be deemed
reformed and the amounts thereafter collectible hereunder and thereunder
reduced, without the necessity of the execution of any new documents, so as to
comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder or thereunder. All sums paid or agreed to
be paid to Payee for the use, forbearance, or detention of the Debt shall, to
the extent permitted by applicable law, be amortized, prorated, allocated, and
spread throughout the full stated term of the Debt until payment in full so that
the rate or amount of interest on account of the Debt does not exceed the
maximum lawful rate from time to time in effect and applicable to the Debt for
so long as the Debt is outstanding. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Payee to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration. Maker represents, covenants and warrants that (i) the indebtedness
evidenced by this Note is being obtained for the purpose of acquiring and
carrying on a business or commercial enterprise, (ii) all proceeds of such
indebtedness will be used solely in connection with such business or commercial
enterprise, and (iii) the proceeds of such indebtedness will not be used for the
purchase of registered equity securities within the purview of Regulation “U”
issued by the Board of Governors at the Federal Reserve System.

11. Transfers Not Permitted. Without the prior written consent of Payee, Maker
shall not sell, convey, alienate, mortgage, encumber, pledge or otherwise
transfer, or permit the transfer of, directly or indirectly, the Property or
ownership interests of Maker or Maker’s managing member except for transfers
otherwise permitted in the Deed of Trust.

12. Authority. Maker represents that Maker has full power, authority and legal
right to execute, deliver and perform its obligations pursuant to this Note, the
Deed of Trust and the other Loan Documents to which it is a party and that this
Note, the Deed of Trust and the other Loan Documents constitute valid and
binding obligations of Maker.

13. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Deed of
Trust directed to the parties at their respective addresses as provided therein.

14. Loan Assumption. Up to two (2) times, the Loan may be assumed by a third
party approved by Payee, in its sole and absolute discretion, upon a transfer of
the Property or a transfer of direct or indirect equity interests in Maker which
are otherwise prohibited under Section 13 of the Deed of Trust. Any approved
assumption shall be subject to delivery to Payee of (a) an assumption agreement
in form and substance acceptable to Payee; (b) an assumption fee equal to one
percent (1%) of the then unpaid principal balance of the Loan; (c) payment of
all costs and expenses incurred by Payee in

 

9



--------------------------------------------------------------------------------

connection with the assumption; and (d) such other documents and legal opinions
as Payee may require in its sole and absolute discretion, including without
limitation, a substantive non-consolidation legal opinion and, to the extent
required by the applicable loan pooling and servicing agreement, written
confirmation from all applicable rating agencies that such assumption will not
cause such rating agency to withdraw, downgrade or qualify any then-current
ratings for any securities backed by a pool of mortgage loans that includes the
Loan.

15. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State in which the real property encumbered by the Deed of
Trust is located and the applicable laws of the United States of America.

16. Time of Essence. Time is of the essence of each liability and obligation of
Maker hereunder.

17. Certain Waivers. To the fullest extent permitted by law, Maker and all
guarantors, sureties and endorsers, severally waive all applicable exemption
rights, whether under any state constitution, homestead laws or otherwise, and
also severally waive diligence, valuation and appraisement, presentment for
payment, protest and demand, notice of protest, notice of default, notice of
intention to accelerate all sums under this Note or the Loan Documents, notice
of acceleration of all sums under this Note or the Loan Documents, demand and
dishonor and diligence in collection and nonpayment of this Note and all other
notices in connection with the delivery, acceptance, performance, default, or
enforcement of the payment of this Note (except notice of default and any other
notice as specifically provided for in this Note, the Deed of Trust or the Loan
Documents). To the fullest extent permitted by law, Maker further waives all
benefit that might accrue to Maker by virtue of any present or future laws
exempting the Property, or any other property, real or personal, or the proceeds
arising from any sale of any such property, from attachment, levy, or sale under
execution, or providing for any stay of execution to be issued on any judgment
recovered on this Note or in any action to foreclose the Deed of Trust,
injunction against sale pursuant to power of sale, exemption from civil process
or extension of time for payment. Maker agrees that any real estate that may be
levied upon pursuant to a judgment obtained by virtue of this Note, or any writ
of execution issued thereon, may be sold upon any such writ in whole or in part
in any order desired by Payee.

18. Effect of Waiver. No failure to exercise, and no delay in exercising any
right, power or remedy hereunder or under any other Loan Document shall impair
any right, power or remedy which Payee may have, nor shall any such delay be
construed to be a waiver of any of such rights, powers or remedies, or an
acquiescence in any breach or default under this Note or any other Loan
Document, nor shall any waiver of any breach or default of Maker hereunder or
under any other Loan Document be deemed a waiver of any default or breach
subsequently occurring. The rights and remedies herein specified are cumulative
and not exclusive of any rights or remedies which Payee would otherwise have.

 

10



--------------------------------------------------------------------------------

19. Severability of Provisions. In case any one or more of the provisions
contained in this Note should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

20. Successors and Assigns. This Note shall be binding upon and inure to the
benefit of Maker, Payee and their respective successors and assigns; provided,
however, that, except as specifically provided herein or in the Deed of Trust,
Maker may not directly or indirectly, sell, assign or otherwise transfer all or
any part of the Property or any interest therein, or any of Maker’s rights and
obligations under this Note, or take or permit any other action prohibited by
the Deed of Trust, without the prior written consent of Payee, which Payee may
give or withhold in its absolute discretion.

21. Transfer of Loan.

(a) Payee may, at any time, sell, pledge, transfer or assign this Note, the Deed
of Trust and the other Loan Documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement. Payee may forward to each
purchaser, transferee, assignee, servicer, participant or investor in such
securities or any credit rating agency rating such securities (collectively, the
“Investor”) and each prospective Investor, all documents and information which
Payee now has or may hereafter acquire relating to Maker, Guarantor and the
Property, whether furnished by Maker, Guarantor or otherwise, as Payee
determines necessary or desirable consistent with full disclosure for purposes
of marketing and underwriting the Loan; provided, however, that Payee shall use
reasonable efforts not to unnecessarily disclose Maker’s and Guarantor’s
confidential information. Maker shall furnish and hereby consents to Payee
furnishing to such Investors or such prospective Investors any and all
information concerning Maker, Guarantor and the Property as may be requested by
Payee, any Investor or any prospective Investor in connection with any sale,
transfer or participation interest.

(b) Upon any transfer or proposed transfer contemplated above and by the Loan
Documents, at Payee’s request, Maker and each Guarantor shall provide an
estoppel certificate to the Investor or any prospective Investor in such form,
substance and detail as Payee, such Investor or prospective Investor may
require.

22. Securitization and Transfer. Payee may sell the Loan, interests in the Loan,
issue securities backed by or evidencing ownership of the Loan in one or more
public or private offerings and/or further tranche the Loan or divide the Loan
into two or more component parts or notes (as described more fully in Section 23
below) and/or pledge the Loan (or any interest therein) at any time without
Maker’s or Guarantor’s consent. At no cost to Maker, Maker shall cooperate with
Payee in connection with the sale, participation, pledge or the securitization
of all or a part of the Loan and obtaining ratings from one or more rating
agencies, which cooperation shall include (i) providing additional information
regarding the Property, Maker or any of its affiliates or Guarantor, including
without limitation, additional appraisals, environmental reports, engineering

 

11



--------------------------------------------------------------------------------

reports and similar due diligence materials, and updates, verifications and
consents with respect to such materials that were delivered on or prior to the
Closing Date (as defined in the Deed of Trust), (ii) supplying such
documentation, financial statements, and reports that may be required to comply
with Regulation S-X of the federal securities law, (iii) making modifications to
the Loan Documents or the organizational documents, revisions to existing
opinions or supplying additional opinions, (iv) delivering additional Manager
and/or Franchisor estoppel letters, subordination agreements or similar
agreements and (v) participating (including senior management of Maker) in
meetings and presentations to the rating agencies and prospective investors,
provided that no such modification, revision, additional documents, or other
action in connection with such cooperation shall increase the obligations or
decrease the rights of Maker or Guarantor pursuant to the Loan Documents. The
cost of providing such additional opinions, additional documents, revisions to
existing opinions or modifications to the Loan Documents or other actions in
connection with such cooperation shall be borne by Payee, except Maker will pay
the cost of making reasonable amounts of photocopies and postage. At the request
of Payee, Maker shall make such representations and warranties as of the date of
the securitization as are customary for borrowers to make in securitization
transactions, review any factual information or disclosures with respect to the
Property, Maker, and its affiliates contained in any private placement
memorandum, prospectus, registration statement, or other offering materials
relating to any sale or securitization of the Loan, and Maker and its sponsor or
parent, as applicable, shall indemnify Payee against any loss or expense
incurred as a result of any misstatements or omissions in any written offering
material approved by Maker, its sponsor or parent or any of their affiliates.

23. Note Structure. Payee shall have the right, in its sole discretion, between
the Closing Date and a sale, participation, pledge or securitization of the
Loan, to require that the Loan be divided into two or more separate (or
component) notes, of which the aggregate weighted average coupon rate shall, as
of the sale, pledge or securitization, equal the initial Interest Rate on the
Loan on the Closing Date (adjusted to account for amortization), but each of
which may have a different interest rate and a different amortization schedule,
which notes may be included in separate transactions, and which notes may be
secured by pari-passu or senior/subordinate deeds of trust and security
agreements. In no event shall such bifurcation of this Note affect the overall
loan economics expected by Maker or Guarantor or alter Maker’s or Guarantor’s
substantive rights or obligations under the Loan Documents.

24. Remedies Available. The remedies of Payee, as provided herein or in any
other Loan Document, shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Payee, and may
be exercised as often as occasion therefor shall arise. No act of omission or
commission of Payee, including specifically any failure to exercise any right,
remedy or recourse, shall be deemed to be a waiver or release of the same, and
any waiver or release with reference to any one event shall not be construed as
continuing or as a bar to, or as a waiver or release of, any subsequent right,
remedy or recourse as to a subsequent event.

25. Maker’s Covenants. Maker agrees that (a) the obligation evidenced by this
Note is an exempted transaction under the Truth-in-Lending Act, 15 U.S.C. §
1601,

 

12



--------------------------------------------------------------------------------

et seq. (1982); (b) said obligation constitutes a business loan for the purpose
of the application of any laws that distinguish between consumer loans and
business loans and that have as their purpose the protection of consumers in the
State of California; (c) at the option of the Payee, the United States District
Court for the district in which the Property is located and any court of
competent jurisdiction of the state in which the Property is located shall have
jurisdiction in any action, suit or other proceeding arising out of or relating
to any act taken or omitted hereunder or the enforcement of this Note, the Deed
of Trust and the Loan Documents and Maker shall not assert in any such action,
suit or other proceeding that it is not personally subject to the jurisdiction
of the courts in this subsection (c) that the action, suit or other proceeding
is brought in an inconvenient forum or that the venue of the action, suit or
other proceeding is improper; and (d) it hereby waives any objections to venue.

26. Extension of Time. Maker consents to any extension of time for the payment
hereof, release of all or any part of the security for the payment hereof or
release of any party liable for Maker’s liabilities or obligations hereunder or
under any of the other Loan Documents. Any such extension or release may be made
without notice to Maker and without discharging Maker’s liability.

27. Payee. Reference in this Note to “Payee” shall mean the original Payee
hereunder so long as such Payee shall be the holder of this Note and thereafter
shall mean any subsequent holder of this Note.

28. Miscellaneous.

(a) No release of any security for the Debt or any person liable for payment of
the Debt, no extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of the Loan
Documents made by agreement between Payee and any other person or party shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Maker, and any other person or party who might be or become
liable for the payment of all or any part of the Debt, under the Loan Documents.

(b) This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Maker or Payee, but only by an agreement or other document in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.

(c) Whenever used, the singular number shall include the plural, the plural the
singular, and the words “Payee” and “Maker” shall include their respective
successors, assigns, heirs, executors and administrators.

(d) If Maker consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

29. Tax Identification Number. Maker represents and warrants that its current
tax identification number is 20-5446939.

 

13



--------------------------------------------------------------------------------

[SIGNATURE APPEARS ON FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has duly executed and delivered this Deed of Trust
Note under seal as of the day and year first above written.

 

MAKER:

KPA HI ONTARIO LLC, a Delaware limited

liability company

By:  

/s/ Jeffrey H. Fisher

  (SEAL)   Jeffrey H. Fisher, Manager  

 

PAY TO THE ORDER OF

 

  , WITHOUT REPRESENTATION OR RECOURSE CAPMARK BANK By:  

 

Name:  

 

Title:  

 

Date:  

 